Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 are allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including positioning first and second slings around the first and second blades, respectively, to define first and second lifting zones delineating a lifting envelope, wherein the lifting envelope encompasses the center of gravity.
CN202949961 to Zhang et al (cited by applicant) appears to be the closest prior art.  Zhang et al appears to disclose substantially the claimed subject matter as set forth in claim 1 and claim 10 except for the lifting envelope encompassing the center of gravity.  However, there is no explicit teaching that the lifting envelope formed by slings 11 include and encompass the center of gravity of the rotor/blade assembly.  The prior art fail to provide motivation to modify Zhang et al to have such a lifting envelope. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Numajiri, Hansen et al, Senthoorpandian, Holloway et al, and Bech et al each disclose various forms and methods to lift and control wind turbine blades during installation to the rotor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654





/emm/